IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 5, 2008
                                No. 07-10793
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ADEKUNLE OLYUMUYIWA ADEYINKA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 3:05-CR-20-ALL


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Adekunle Olyumuyiwa
Adeyinka raises arguments that he concedes are foreclosed by United States v.
Marmolejo, 915 F.2d 981, 983 (5th Cir. 1990), which explained that double
jeopardy does not apply in supervised release revocation proceedings, and United
States v. Hinson, 429 F.3d 114, 119 (5th Cir. 2005), which held that a defendant
is not entitled to a jury trial to determine whether the terms of supervised



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-10793

release have been violated. The Government’s motion for summary affirmance
is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2